Citation Nr: 1617826	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  93-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher initial staged rating(s) for a psychiatric disability, to include posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling from April 1, 1987, through January 31, 1990, and from March 1, 1990, through June 10, 2011; and as 70 percent disabling from June 11, 2011.  

2.  Entitlement to a compensable initial disability rating for scars of the head, face, or neck.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1970.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, dated in February 2008 (as to PTSD) and in August 2012 (as to scars).  

The February 2008 rating decision granted service connection for a psychiatric disability, to include PTSD, and assigned an initial 10 percent rating, effective from December 14, 1990.  The Veteran expressed disagreement with the assigned rating and the present appeal ensued.  In subsequent rating decisions, the RO increased the assigned rating and created staged initial ratings.  As these increases did not represent a complete grant of the benefits on appeal, the Veteran's claim for an increased rating for PTSD remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a March 2009 rating decision, the RO granted an increased rating of 30 percent, effective January 6, 2009, for the Veteran's service-connected psychiatric disability, to include PTSD.  A Board decision in October 2009 determined that service connection was warranted effective December 3, 1986.  In a July 2011 rating decision, the RO assigned temporary total hospitalization ratings, pursuant to 38 C.F.R. § 4.29, from December 3, 1986, through March 31, 1987, and from February 1, 1990, through February 28, 1990.  Evaluations of 30 percent were assigned from April 1, 1987, through January 31, 1990, and from March 1, 1990.  

In January 2013, the Board granted an increased evaluation of 70 percent for a psychiatric disability, to include PTSD, effective June 11, 2011, and continued the 30 percent rating for the periods prior to June 11, 2011.  The January 2013 decision also remanded the issues of entitlement to a compensable initial rating for scars of the head, face, or neck, and to a TDIU, for further evidentiary development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the January 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appealed the Board's January 2013 decision to continue the 30 percent disability rating prior to June 11, 2011, to the United States Court of Appeals for Veterans Claims (Court).  A January 2014 Joint Motion for Partial Remand (Joint Motion) requested that the Court vacate those parts of the Board's decision that denied entitlement to an initial rating in excess of 30 percent for a psychiatric disability, to include PTSD, prior to June 11, 2011.  The Court promulgated an Order in February 2014 that granted the Joint Motion and remanded the case for readjudication in compliance with its directives.  

Following issuance of, and in compliance with, the Court's February 2014 Order, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in October 2014.  The case is now before the Board for appellate consideration of whether staged ratings are appropriate for the period from April 1, 1987, through June 10, 2011, excluding the month of February 1990.

In addition, VA received a notice of disagreement on January 22, 2014, as to the Veteran's 70 percent rating for a psychiatric disability, to include PTSD, and the effective date of June 11, 2011, assigned for this rating.  The Veteran requested that this issue be reviewed by a Decision Review Officer (DRO).  In a July 2015 supplemental statement of the case (SSOC), the DRO continued the 70 percent rating effective June 11, 2011.  In the same SSOC, the DRO also denied the Veteran's claim for a TDIU.  

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional evidence in support of his claim along with a waiver of initial AOJ review in accordance with 38 C.F.R. § 20.1304(c). 

The Board observes that a July 2015 rating decision continued the Veteran's 20 percent disability rating for lumbosacral strain.  A notice of disagreement has not been received; therefore this issue is not currently before the Board.   

The issue of whether the Veteran is entitled to an extraschedular TDIU, prior to June 10, 2011, is REMANDED in order to refer this matter to the Director, Compensation Service.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  From April 1, 1987, through January 31, 1990, and from March 1, 1990, through November 6, 1996, the Veteran's psychiatric disability, to include PTSD, is manifested by symptoms productive of no more than definite social and industrial impairment.  

2.  From November 7, 1996, through June 10, 2011, the Veteran's psychiatric disability, to include PTSD, is manifested by symptoms productive of no more than severe impairment in the ability to establish and maintain effective or favorable relationships with people and of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  

3.  From June 11, 2011, the Veteran's psychiatric disability, to include PTSD, is manifested by symptoms productive of total occupational and social impairment.  

4.  The Veteran's upper lip and lower lip scars are not manifested by a length of 13 or more centimeters, a width of at least 0.6 centimeters at their widest parts, contours that are elevated or depressed on palpation, adherence to underlying tissue, hypo- or hyper-pigmentation in an area exceeding 39 square centimeters, abnormal skin texture in an area exceeding 39 square centimeters, underlying soft tissue missing in an area exceeding 39 square centimeters, or skin that is indurated or inflexible in an area exceeding 39 square centimeters; nor are the upper lip and lower lip scars unstable or painful.  

5.  From June 11, 2011, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent, from April 1, 1987, through January 31, 1990, and from March 1, 1990, through November 6, 1996, for a psychiatric disability to include PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  The criteria for a rating of 70 percent, but no higher, from November 7, 1996, through June 10, 2011, for a psychiatric disability to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating of 100 percent from June 11, 2011, for a psychiatric disability to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a compensable initial disability rating for scars of the head, face, or neck, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.118, Diagnostic Codes 7800-7805 (2015).

5.  The criteria for a TDIU, from June 11, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in March 2015 satisfied the duty to notify provisions with respect to a TDIU, and notified the Veteran of the regulations pertinent to the establishment of an effective date in the event of award of the benefit sought.  

As to the issues of increased ratings for PTSD and scars of the head, face, or neck, the appeals decided in this decision arise from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for these disabilities.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the appellant's appeal as to the initial rating and effective date assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued copies of the rating decisions on appeal, statements of the case (SOC), and supplemental statements of the case (SSOC), which set forth the relevant law applicable to the assignment of an effective date for service connection, the diagnostic codes for rating the disabilities at issue, and descriptions of the rating formulas for all possible schedular ratings under these diagnostic codes.  Accordingly, the duty to notify has been satisfied as to the increased ratings issues on appeal.  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical center (VAMC) treatment records, identified private treatment records, and Social Security Administration (SSA) records, have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided VA examinations in March 2009, June 2011, July 2012, and June 2015, as to scars of the head, face, or neck, and in January 2009, June 2011, and June 2015, as to PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners either reviewed the claims file or took a detailed history from the Veteran that was consistent with the evidence of record; considered the Veteran's reported symptomatology; conducted relevant examinations of the Veteran; and provided the medical information necessary to address the rating criteria for the Veteran's service-connected PTSD and service-connected scars of the head, face, or neck.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds these examinations to be adequate.   

Moreover, the Veteran has not alleged, and the record does not otherwise show, that his service-connected PTSD and scars have increased in severity since his most recent VA examinations, in June 2015.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Accordingly, there is adequate medical evidence of record to adjudicate the issues before the Board at this time, and no further examination is necessary.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Other Due Process Considerations

As noted above, the Veteran was afforded a hearing before the undersigned VLJ in October 2015.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with this regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning symptoms of and treatment for his PTSD and scars of the head, face, or neck.  The VLJ also asked the Veteran about his employment history.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of these elements.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence and granted the Veteran sixty days to submit identified additional evidence.  The undersigned VLJ asked the Veteran whether he felt he had an opportunity to address the issues raised by his claims, and the Veteran responded that he did.  In addition, the undersigned VLJ informed the Veteran of the steps necessary to submit any additional arguments or evidence.  The Veteran was assisted at the hearing by his representative, and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In addition, this case was previously remanded by the Board in January 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the January 2013 remand directed the RO to provide the Veteran and his representative with a statement of the case on the issue of entitlement to a compensable initial rating for scars of the head, face, or neck; ensure VCAA compliance with regard to the claim for a TDIU rating and afford the Veteran the opportunity to submit additional argument and evidence on this claim; and schedule the Veteran for a VA examination to determine whether his service-connected disabilities, either alone or in combination, prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  

Pursuant to the January 2013 remand, the RO issued a letter in March 2015 in compliance with the VCAA and offering the Veteran the opportunity to submit additional evidence in regards to a TDIU; provided VA examinations in June 2015, with the examiners opining as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment; and readjudicated the claim for an increased initial rating for scars of the head, face, or neck, in a November 2014 SOC and in a July 2015 SSOC.  As noted above, the June 2015 VA examinations, considered in combination with the other evidence of record, are adequate for decision making purposes.  Accordingly, the Board finds that VA at least substantially complied with the January 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria for Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability be considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

In adjudicating these claims, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Thus, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD Claim

The Veteran contends that his PTSD symptomatology for the periods on appeal more closely approximates the severity contemplated by higher ratings.  Specifically, he seeks a rating in excess of 30 percent from April 1, 1987, through January 31, 1990; in excess of 30 percent from March 1, 1990, through June 10, 2011; and in excess of 70 percent from June 11, 2011.  

The Board notes that effective November 7, 1996, during the pendency of this appeal, VA's Schedule, 38 C.F.R. Part 4, was amended with regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).   

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000).  However, the former version remains for consideration throughout the rating period on appeal, both prior to and after the effective date of the change.  Hence, for the period from the effective date of the change, both the former version and amended version of the regulation are for consideration.

In May 2011, the RO provided the Veteran with written notice of both the new and old regulations for rating psychiatric disabilities.  Thus, the Board finds that it may proceed with a decision on the merits of the Veteran's claim, with consideration of the original and revised regulations, without prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-94 (1993).  

Before November 7, 1996, the General Rating Formula for Psychoneurotic Disorders (VA Schedule) read as follows:

A 30 percent rating is assigned when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment.

A 50 percent rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired.  By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 is "qualitative" in character, whereas the other terms are "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General Counsel for VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994).  In that opinion, the term "considerable," as used in 38 C.F.R. § 4.132 to describe the criterion for a 50 percent evaluation, was defined to describe a "rather large" degree of strength or intensity.  Id. at 5.  VA, including the Board, is bound by this interpretation of the term.  38 U.S.C.A. § 7104(c) (West 2002).

Under the pre-November 7, 1996 regulation, the finding of only one of the criteria listed for a 100 percent rating in Diagnostic Code 9411 may be sufficient to support the assignment of that rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).   

The VA General Rating Formula for Mental Disorders, since November 7, 1996, reads in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based on their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (5th ed. 2013) (DSM-5).  38 C.F.R. § 4.125.

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014.  As such, the amendment to the portion of the Schedule for Rating Disabilities (38 C.F.R. § 4.130), which addresses mental disorders, to remove references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (August 4, 2014) and 80 Fed Reg. 53, 14308 (March 19, 2015).  The Global Assessment of Functioning (GAF) scale is not included in the DSM-5.  Nevertheless, it was utilized at the time of the January 2008, January 2009, and June 2011 VA examinations, as well as in VAMC records and private treatment records.  As such, it is for consideration in rating the Veteran's service-connected psychiatric disability, to include PTSD. 

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage is based on all evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Summary of the Evidence:

The Veteran received in-patient care at the VAMC in Dallas, Texas, from November 3, 1986, to March 13, 1987.  On admission, the Veteran reported a history of depression and chronic unemployment.  He also reported experiencing blackouts, but was vague in describing them other than to say that they were usually present when he had headaches.  During his in-patient care, the Veteran completed an alcohol dependence treatment program and received treatment for dysthymic disorder.  Progress notes from group treatment sessions reflect that the Veteran could be uncooperative during sessions.  For example, he slept through the majority of his early group sessions.  In addition, he frequently isolated himself from other patients and staff.  However, it was also noted that the Veteran was generally pleasant and not a behavioral problem.   At the time of discharge, the Veteran was in stable condition.    

In a letter to his U.S. Senator dated in March 1987, the Veteran discussed his recent psychiatric symptoms.  He stated that he had been suffering from acute depression and suicidal thoughts following being punished by his treatment team for depressive sleeping during lectures.  He was also having hallucinations, nightmares, and "much depression."  He referenced his psychiatric history, which included suicide attempts, wrist slashing, drug overdoses, attempts at jumping from high places, acute depression, violent destructive behavior, deprivation and hallucinations, and depressive sleeping episodes.  
 
In a medical record from June 1987, the Veteran presented seeking refills for medication.  The Veteran was noted as being dressed appropriately and alert and oriented to time, place, and person.  He denied hallucinations or delusions.  At a medical appointment in September 1987, the Veteran reported having frequent blackouts due to depression.  However, he was in "no distress," though his eyes were bloodshot.  The Veteran was referred for a psychiatric consultation.  

In June 1988, the Veteran was admitted to a domiciliary with reported depression and suicidal thoughts, specifically a plan to overdose on pills.  It was noted that the Veteran had been drinking, smelled of spirits, and was glassy eyed.  The admitting physician observed that the Veteran was tearful in the emergency room but was smiling and did not look to be in acute distress by the time he arrived on his assigned floor.  The Veteran reported decreased sleep and appetite and a couple of blackouts.  The Veteran stated that his mind was "not functioning right," and admitted to some paranoid delusions of people following him.  The Veteran seemed depressed, but was able to look interested in his surroundings.  His affect was somewhat flat.  His judgment was fine, and he was deemed able to return to work and competent to handle funds.  Progress notes from his domiciliary admission refer to the Veteran as alert, oriented, and in no apparent distress.  His mood was euthymic, he was very evasive, and his affect was somewhat flat.  Aggressive traits were noted.  There was no evidence of thought disorder, and the Veteran's judgment and insight were assessed as fair.  On different occasions during this time frame, the Veteran both denied and admitted to suicidal ideation.  He denied hearing voices, but admitted to paranoid delusions of people following him.

In a September 1989 neurosurgery note, the Veteran stated that he was having flashbacks and a deficit in concentration.

The Veteran was admitted to the hospital in February 1990 due to back pain and a depressed mood.  His speech was of regular rate and rhythm, though it was circumstantial and tangential at times.  The Veteran denied auditory hallucinations, but reported that in the past, when he was using alcohol, he had experienced hallucinations of objects and people.  The Veteran denied delusions.  He endorsed feelings of helplessness, guilt, and suicidal ideation, but denied homicidal ideation.  The Veteran was depressed and dysphoric, alert, and oriented to time, place, and person.  His concentration, insight, and judgment were assessed as fair to poor.  The Veteran referred to a past history of violent behaviors and periods of rage during which he would act impulsively.  

During the course of his admission, the Veteran's condition improved.  His suicidal ideation resolved and he began setting goals.  In addition, his depressed mood slowly decreased and he regained an interest in things.  At discharge, the Veteran's speech was of regular rate and rhythm.  He was circumstantial and somewhat tangential at times, but mostly goal-directed in his thoughts.  In addition, he denied suicidal or homicidal ideation, hallucinations, and delusions.  Although he endorsed some persistent guilt, his mood and affect were good.  The Veteran was alert and oriented, his concentration was improved, and his insight and judgment were fair.    

In March 1990 mental health clinic progress notes, the Veteran was found to be alert and oriented with an affect ranging from dull to euthymic.  He was positive for hallucinations.  The Veteran was vague and evasive at times, with circumstantial and tangential thoughts.  He denied suicidal or homicidal ideation.  The Veteran reported an irregular work history, with employment primarily through temporary agencies for the past ten years.  His stated goal was to obtain a degree in computer programming.    

In a May 1990 mental health clinic progress note for group therapy, it was noted that the Veteran had missed three sessions, but his participation had increased and he spent less time with his eyes closed.

In a June 1990 mental health clinic progress note, the Veteran was reportedly very active in complaining about how VA was dealing with his health problems.  The clinician noted that although there may have been some basis for the Veteran's complaints, he appeared to have paranoia.  Increased hostility and anger were also noted.  In a subsequent progress note, it was reported that the Veteran had attended and participated well in group sessions over the past month.  

In a July 1990 mental health clinic progress note, the Veteran was observed as quiet much of the time during his group meeting; he also appeared to nod off.  The Veteran verbalized that he had a problem with pain and shared that he was able to understand to some degree the cognitive techniques used to deal with depression.  The Veteran was observed as having paranoid negative thinking at times.  In addition, it was hard for him to see the cognitive traps or distortions that added to his anger and depression.  It was also noted that his paranoia had improved since June 1990.  

At a psychiatry appointment in July 1990, the Veteran reported that he was depressed, irritable, and angry; had lost ten pounds over several months; and was sleeping poorly.  He denied suicidal or homicidal ideation, but admitted to being anxious and nervous.  On mental status examination, the Veteran was agitated, alert, irritable, coherent, and had speech of regular rate and rhythm.  No symptoms of psychosis were observed, but his mood was upset, angry, and depressed.  The Veteran was oriented to time, place, and person, and his insight and judgment were deemed not dangerous.    

At a VA examination in August 1990, the Veteran reported increased nervous anxiety associated with social maladaptive disorder.  In a progress note the same month, the Veteran reported doing better, stating that he felt like he was on more of an even keel and was not quite so irritable.  He described his sleep as okay.  The Veteran was oriented to time, place, and person, and he appeared calm.  His mood was dysphoric and congruent and his thoughts were goal directed.  

A progress note from October 1990 reports that the Veteran was having flashbacks about the automobile accident he was in during service.  He also reported nightmares.  He was oriented to time, place, and person, and denied suicidal or homicidal ideation.  The Veteran's affect and mood were euthymic.  In November 1990, the Veteran again reported having recurrent nightmares about the automobile accident.  He also reported mood swings, but denied any severe depression.  

In a February 1991 mental health clinic note, the Veteran reported waking up screaming and kicking.  Although his medication helped him sleep, it did not help with his nightmares.  The Veteran's mood was reported as up and down.  His affect was euthymic, insight and judgment were fairly good, and functional capacity was within normal limits.  

At a VA examination in March 1991, the Veteran reported suffering from mental and post-traumatic stress, nightmares, loss of memory, loss of sleep, and fatigue.  He was also having difficulty with coping and finding employment.  His PTSD symptoms included daily flashbacks and nightly nightmares about the automobile accident he was in during service.  On examination, the Veteran was oriented to time, place, and person.  His affect was flattened, judgment was questionable, and insight was fair.  The Veteran's peer relationships were described as variable and his temper as short.  In addition to sleeping poorly, the Veteran exhibited poor memory and concentration.  His energy was diminished, he experienced mild mood swings, and he reported feeling depressed but denied crying spells or suicidal ideation.  It was observed that the Veteran spoke in a vague, rambling manner.  He reported feeling occasionally paranoid and he was fearful of having another accident.  The examiner concluded that PTSD was the probable diagnosis, noting that the Veteran seemed to keep to himself and was rather withdrawn and de-personalized, with associated anxiety and depression.  The examiner assessed the Veteran's incapacity as marked, noting that he had been living in the Leavenworth Domiciliary for one year, where he was receiving rather intensive care.  

A mental health clinic note from March 1991 said the Veteran was demonstrating irrational thoughts and impulsivity.  He appeared to be tired, confused, and thinking unclearly.  The Veteran reported "much flashback dreaming."  The Veteran was also exhibiting paranoid behaviors, such as reacting to conflicts by following, watching, and investigating the person involved.  The Veteran claimed that he could read people's minds.  He did not demonstrate an understanding of the harm in reading people's minds or following others.  

In April 1991, the Veteran reported that he was doing "good," but was tired and unenergetic.  He was still having nightmares, but his sleep was good and his mood was fair.  His affect was euthymic, thoughts goal directed, and he did not endorse suicidal or homicidal ideation, hallucinations, or delusions.  The Veteran was alert and oriented to time, place, and person, and his insight and judgment were intact.  He was diagnosed with PTSD with mild signs and symptoms.  

In May 1991, the Veteran reported that he continued to have depression with anxiety, headaches, and PTSD.  He was described as mildly depressed.     

In July 1991, the Veteran reported that his symptoms of nightmares and flashbacks had increased in recent weeks.  His appetite was fair and sleep was poor.  He had a mildly dysphoric affect, was goal directed, and denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  However, the Veteran reported experiencing paranoia while riding in cars.  He was alert and oriented to time, place, and person, and his insight and judgment were intact.  At a follow-up appointment later that month, the Veteran reported that he was feeling much better and was experiencing fewer nightmares and flashbacks.  The Veteran's mood was euthymic, his thoughts were goal directed, and he again denied suicidal ideation, homicidal ideation, hallucinations, and delusions.  He was alert and oriented to time, place, and person, and his insight and judgment were good.  However, the Veteran reported having occasional paranoia that people were talking about him.  

In October 1991, the Veteran reported that he was still having some periods of depression, nervousness, and anxiety, but with some improvement.

A December 1991 mental health clinic group note reported that the Veteran had become gradually more involved in sessions, as indicated by more alert, involved listening and greater responsiveness in supporting others.  

Mental health clinic group therapy notes from January 1992 report that the Veteran's affect and participation in group sessions varied widely.  He was able to express a desire to make plans for the future, but could not provide any concrete goals or strategies for doing so.  The Veteran reported having nightmares and flashbacks.  He was negative for suicidal or homicidal ideation, negative for symptoms of psychosis, and was alert and oriented to time, place, and person.  The Veteran's mood was described as dysphoric, while his affect was euthymic.  His thoughts were goal oriented and his speech was of regular rate and rhythm.  

February 1992 mental health clinic group therapy notes refer to the Veteran as more alert and involved than in the past.  However, a social work note reported that the Veteran was experiencing depression, flashbacks, withdrawal, and memory loss.  

In March 1992, the Veteran's thinking and expression was described as tangential.  The Veteran was feeling down, but he denied depressive symptoms.  He was alert, well oriented, and displayed a full range of affect, though his affect was somewhat restricted.  The Veteran exhibited minor difficulties with short term memory and difficulties identifying long or short term goals for therapy, describing his behaviors, and understanding the concept of competency.  At group sessions, the Veteran's participation varied from appropriate, alert interactions to marginal, tangential responses.  

In April 1992, the Veteran reported experiencing restless sleep, good mood and appetite, and energy that would come and go.  His mood was dysthymic and he had a limited range of affect.  His speech was observed as circumstantial and somewhat vague.  The Veteran denied suicidal or homicidal ideation, delusions, and hallucinations.  He was alert and oriented and his insight and judgment were fair.  The Veteran's interactions varied from appropriate and alert to marginal and tangential.  He gave an unusual response pattern on a malingering task.  In group sessions, the Veteran's attentiveness and participation remained inconsistent; in addition, inappropriate laughter was noted on two occasions.  

Progress notes from May 1992 refer to the Veteran as alert and well oriented with a dysphoric mood, limited range of affect, and an ability to focus that appeared to be time limited.  The Veteran continued to have memory difficulties, he was disoriented and confused, and his speech was circumstantial and on occasion tangential.  The Veteran reported experiencing memory loss and confusion and it was observed that he had difficulty maintaining focus in an individual therapy context.  

Notes from a June 1992 therapy session state that the Veteran was doing fairly well, with a stable, euthymic mood, goal-directed thoughts, and a euthymic and full range of affect.  He did not endorse suicidal or homicidal ideation.  He was also alert and oriented to time, place, and person.  The Veteran's nightmares and flashbacks persisted, however, and his communications were circumstantial.  At a June 1992 vocational rehabilitation counseling session, the Veteran was reported to be suffering from ongoing blackouts and memory problems.  At a rehabilitative medicine consultation for back pain, the Veteran reported that he became panicky when driving, and thus tended to avoid it.  

At a June 1992 examination with a clinical psychologist, the Veteran reported stress, nightmares, blackouts, being scared to drive, memory problems, paranoia (described as "strange feelings like somebody's watching you or following you"), bouncing around, and not getting along with authorities.  The examiner reported that the Veteran was apprehensive, anxious, distant, and appeared clinically depressed.  He became more relaxed and animated later in the examination, but his affect remained moderately flat throughout.  The Veteran reported intermittent suicidal ideation.  On mental status examination, he was oriented to time, place, and person, but his remote memory was poor and he gave a vague and disorganized account of his personal history.  The Veteran's insight and judgment were poor, and he exhibited an inability to recognize the causative factors associated with his poor past adjustment.  He demonstrated little capacity for abstract thought with no demonstrated ability to interpret proverbs that were presented to him.  His thought processes were clouded and mildly confused, but psychotic thought processes were not directly observed.  The Veteran reported frequent paranoid ideation in the past, but no actual visual or auditory hallucinations and there was no evidence of organized delusional systems.  

It was noted that the Veteran had a tendency to isolate himself and then have the feeling that he was being watched or followed.  His resultant avoidance problem restricted his daily activities to a minor extent in the domiciliary setting.  The examiner noted that if the Veteran were on his own in the community, his social functioning would be expected to quickly deteriorate based on past occurrences.  Although the Veteran was capable of understanding and following simple one, two, and three part instructions, this ability diminished under conditions of stress and a reduction of structure.  It would then become increasingly difficult for the Veteran to sustain his concentration, even in routine activities.  The examining psychologist deemed the Veteran incapable of keeping a work schedule with average performance demands.  

In July 1992, it was reported that the Veteran was functioning at a minimal level in the domiciliary setting.  He tended to get confused when attending group therapy; sometimes failed to respond to other members of the group; consistently missed appointments; and would go to the wrong location for appointments.  The Veteran was able to do simple activities, but it might take him a long time.  His performance on psychological testing was poor, which led to inconsistent results.  Specifically, he was very slow in providing responses and tended to become confused.  His comments to other group members were occasionally inappropriate, irrelevant, circumstantial, or tangential, and he occasionally fell asleep during sessions.  At a one-on-one therapy session that month, the Veteran was alert and oriented.  He reported experiencing anxiety related to the July 4th holiday.

The Veteran had a psychiatric evaluation in July 1992 for Social Security benefits.  The examiner found no evidence of organic mental disorders or schizophrenic, paranoid, or other psychotic disorders.  There was also no evidence of anxiety-related disorders.  However, the Veteran exhibited signs of affective disorder, described as disturbance of mood, accompanied by a full or partial manic depressive syndrome.  The Veteran's symptoms included decreased energy, difficulty concentrating or thinking, suicidal thoughts, and paranoid thinking.  Evidence of personality disorder was also noted, including inflexible and maladaptive personality traits causing either significant impairment in social or occupational functioning or subjective distress, as evidenced by oddities of thought, perception, speech, and behavior, persistent disturbances of mood or affect, pathological dependence, passivity, or aggressivity.  As to the severity of the Veteran's impairment, he had moderate restriction of his activities of daily living, moderate difficulty in maintaining social functioning, and often, his deficiencies of concentration, persistence, and pace resulted in a failure to complete tasks in a timely manner.  

Additional Social Security Administration (SSA) records from 1992 describe the Veteran's symptomatology during this timeframe.  The Veteran was observed to have moderate restrictions in his ability to remember and understand directions, carry out detailed directions, maintain attention to tasks, relate to a supervisor, complete a task, work with co-workers and the public, and respond to changes in the work place.  His mental functioning was described as slow and confused and he exhibited a low attention span.  The Veteran reported symptoms of depression, social withdrawal, nightmares about his automobile accident during service, poor coping abilities, loss of sleep, irregular sleep patterns, and occasional blackouts.  The Veteran said that he was usually isolated from family and friends; got along fairly well with his fellow domiciliary patients; and did not get along very well with co-workers.  He reported visiting with friends and family two to four times per month and talking to friends and family on the phone four to five times per month.  The Veteran stated that he had some problems with concentration, memory, and sticking to his original subject.  He sometimes had trouble finishing tasks.  For example, he would start a task, then stop, due to either forgetting to finish or being bothered by a physical ailment.  The Veteran said that he sometimes had to re-read written directions or ask that they be read and repeated due to his memory deficits.  He reported being unable to cope with stress and the fear of making mistakes; becoming withdrawn and nervous around groups of fellow workers; and experiencing some paranoia.  He further described difficulties in getting along with people and a tendency to isolate himself.

Notes from group treatment in August 1992 state that the Veteran was alert and oriented but had difficulty with the concept of alternative problem solving strategies.  However, he demonstrated improved attentiveness in group sessions and occasionally provided appropriate input.

In November 1992, the Veteran was observed as alert and oriented to time, place, and person.  He exhibited a dysphoric mood, euthymic affect, and goal-directed thoughts.  The Veteran was negative for symptoms of psychosis.  

In treatment notes from March 1993, the Veteran reported not doing well.  He was experiencing lots of anger, flashbacks, nightmares, and a tendency to overeat.  The Veteran endorsed some suicidal ideation, but with no plans.  His thoughts at the time were goal directed.  Later that month, the Veteran denied suicidal or homicidal ideation.  His thoughts were goal directed, mood and affect were euthymic, and speech was of a regular rate and rhythm.  

In May 1993, the Veteran reported daytime flashbacks and nightmares; seeing faces of dead people; not sleeping well; and feeling irritable.  He was observed as alert and oriented to time, place, and person.  His mood was mildly depressed, his thoughts were goal directed, and he exhibited no symptoms of psychosis.

In July 1993, the Veteran reported having a poor memory, sometimes forgetting what he was saying in the middle of a sentence.  He also stated that he was having flashbacks and nightmares about the automobile accident during service.  His mood was described as euthymic.  Notes from October 1993 indicate that the Veteran sometimes had tactile hallucinations.  In addition, he was having nightmares, keeping to himself, and experiencing paranoia.  

By January 1994, the Veteran was described as mentally stable.  He denied depression at that time.  In April 1994, he denied mood disturbance, suicidal ideation, or homicidal ideation.  He was observed as alert and oriented to time, place, and person.  His speech was of a regular rate and rhythm, his mood and affect were euthymic, and his thoughts were goal directed.  

Treatment notes from June 1994 refer to a history of tactile and auditory hallucinations.  However, the Veteran denied current hallucinations, delusions, or paranoia.  His mood and affect were euthymic and his thoughts were goal directed.  In October 1994, treatment notes describe the Veteran's affect as restricted and his mood as pretty good.  The Veteran's thoughts were goal directed.  He was oriented to time, place and person, denied suicidal or homicidal ideation, and exhibited no acute psychosis.  

In February 1995, the Veteran was alert and oriented to time, place, and person.  His mood and affect were euthymic and he denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  The Veteran reported a tendency for anxiety, but stated that it was usually helped by medication.  He had no new complaints.  

In August 1995, the Veteran reported feeling "so-so."  He was experiencing nightmares, escape dreams, and a short sleeping pattern.  His PTSD symptoms were improved.  The Veteran denied suicidal or homicidal ideation, exhibited goal-directed thoughts, was oriented to time, place, and person, had a "pretty fair" mood, and exhibited no symptoms of psychosis.

The Veteran was provided a VA examination in April 1996.  The Veteran was described as calm, alert, pleasant, and cooperative.  He responded to questions in a logical and goal-directed manner, although his account of experiences in service was poorly organized.  Hallucinations, delusions, suicidal ideation, and homicidal ideation were all denied.  The Veteran was oriented to time, place, and person, his memory was intact for recent and remote events, his judgment was intact, and he had some insight.  The Veteran's prognosis was deemed good, as he had been able to maintain functional capacity and had not required hospitalization or close outpatient follow-up.  In addition, he had maintained adequate social function.  

In July 1996 treatment notes, the Veteran appeared to be doing well.  He reported having ups and downs.  In October 1996, the Veteran's mood was described as stable and his affect flat.  He denied suicidal ideation.  

In January 1997, the Veteran reported that he was doing very well.  He denied mood, appetite, or sleep disorders; was alert and oriented to time, place, and person; had speech of a regular rate and rhythm; had a euthymic mood and affect; exhibited coherent thoughts; and exhibited no symptoms of psychosis.  In April 1997, the Veteran was assessed as alert and oriented.  He reported continuing sleep difficulties, including nightmares. 

The Veteran was provided a VA examination in October 1997.  His affect was tense and somewhat flat, his insight and judgment were fair, and his peer relationships were poor.  He isolated himself, was irritable, and had sleep disturbances, including frequent recurring nightmares.  His memory and concentration were poor.  The Veteran denied suicidal ideation.  He was frequently paranoid and did not trust people.  In addition, the Veteran exhibited avoidance behaviors and diminished interest in significant activities.  He felt detached and estranged from others, manifested a restricted range of affect, and was hypervigilant.  He also had difficulty with concentration and memory.  The Veteran's GAF score was 50.  

Group therapy notes from April 1998 indicate that the Veteran was experiencing some mild paranoid thinking with regard to other people's attitudes about Vietnam veterans.  He reported having trouble with his sleep pattern.  His mood fluctuated between high and low, but was better than it had been in the past.  The Veteran reported getting very irritable around other people.  In July 1998, the Veteran reported being angry a lot and not sleeping well, though he was not having many nightmares.  His energy level was down and he stated that his thoughts became confused at night.  The Veteran discussed his continued paranoia about fires and chemicals.  He also described feeling stress due to living in a downtown apartment building, including fear about people in his neighborhood.  Group therapy notes from October 1998 describe the Veteran's speech as rambling, and he seemed overwhelmed with nowhere to go.  At the time, the Veteran was homeless and sleeping in his car.

In November 1998, at a private psychological evaluation, the Veteran reported having nightmares and a lot of anger.  He said that his residual pain from the automobile accident during service made him angry and had been getting worse.  In addition, he was having flashbacks to witnessing fires on a burning ship while in service.  Diagnostic testing revealed that the Veteran was significantly below average as to attention span / rote memory, attention to environmental detail, and ability to learn new symbolic information.  The Veteran's presentation of information was tangential and circumstantial; he had to be brought back to the topic at issue and asked questions repeatedly to get the information sought.  However, the Veteran exhibited no signs of mental confusion or loss of reality contact; no noted uncontrollable or unmanageable behaviors; and no indication of psychotic thinking.  He denied feeling anxious or nervous and denied suicidal ideation.  He reported that his energy fluctuated.  The Veteran stated that he occasionally did things with friends and acquaintances, but tried to do things on his own.  He denied feeling helpless, hopeless, or worthless.  Diagnostic testing suggested significant anxiety and depression, although the Veteran denied depression.  He did, however, report experiencing paranoia.  The Veteran's GAF score was 50.  

In January 1999, the Veteran's mood was euthymic, and he was alert, oriented, and in no emotional distress.  The Veteran reported that he was doing okay, however he continued to have intermittent problems with nightmares.  Although his PTSD symptoms remained present, they were not recurring frequently.  

In April 1999, the Veteran's PTSD symptoms were described as under control.  At the time, he was attending community college and working with vocational rehabilitation.  He denied that any PTSD stressors were affecting his studies.  He was described as goal directed.  Progress notes from July 1999 refer to the Veteran as alert, oriented to time, place, and person, and exhibiting normal memory, mood, affect, judgment, and insight.  He reported that his sleep was "all right" and that he was having occasional hallucinations and occasional bad dreams.  He denied depression.  

In October 2000, the Veteran exhibited a bright mood and affect.  He reported feeling depressed at times and having occasional nightmares, but was otherwise feeling "all right."  In June 2001, his mood and affect were again described as bright.  In October 2001, the Veteran presented with a slightly anxious mood, but otherwise reported feeling "all right."  He described being nervous about world affairs and said that when he felt paranoid, he just stayed at home.  He also reported occasional flashbacks.  In March 2002, the Veteran had a bright mood and affect.  He denied avoiding crowded places.  He reported still having occasional flashbacks and nightmares.  

In April 2002, the Veteran filled out an SSA claimant questionnaire.  In the questionnaire, he reported having flashbacks and experiencing isolation, avoidance, anxiety, remorse, acute depression, feelings of helplessness, agoraphobia, and loss of energy.  He noted that being in public could trigger his PTSD symptoms and paranoia.  He also experienced loss of sleep and anxiety the night before or on the date that an event occurred.   The Veteran stated that one or more of his symptoms were problematic on an everyday, "24-7" basis.  The only variance was in the intensity and degree of his anxiety-related issues.  In terms of his sleeping pattern, the Veteran reported having no regularity.  His anxiety and stress caused him to sleep on and off during the day and night for a maximum of approximately two hours at a time, followed by four to eight hours of intermittent sleep.  Agoraphobia made it difficult for him to shop.  The Veteran stated that he experienced anxiety, loss of concentration, anger, and stress with activities.  In particular, he had difficulty coping with the stress caused by other drivers on the road.  As a result, the Veteran tried to stay out of cars and off the highway if possible.  He reported leaving home two to three times per week for less than two hours.  He was not associating with friends or family.  The Veteran stated that he would sometimes become paranoid and withdraw, staying at home for a few days.  The Veteran's abilities to carry out detailed instructions, interact appropriately with the general public, accept instructions, and respond appropriately to criticism were all moderately limited.  The Veteran denied delusions and hallucinations.  He was alert, cooperative, and goal-oriented in his speaking.  He was assessed as not overtly psychotic.  The Veteran had moderate limitation in maintaining social functioning and in maintaining concentration, persistence, or pace.  He had mild limitation in restriction as to his activities of daily living.  

Medical records from July 2002 indicate that the Veteran passed the Mini Mental Status Examination with ease.  In August 2002, he reported to SSA that he was doing okay on his medications.  However, the Veteran stated that he was following people who he thought were trying to harm him.  In a September 2002 functional capacity assessment for SSA, the Veteran reported becoming paranoid at times.  In addition, he described staying at home for a few days whenever he became upset about world affairs.  The Veteran was described as alert and cooperative, with goal-oriented speech.  He was assessed as not overtly psychotic, cognitively intact, and able to probably have adequate social function in a low demand setting.  The Veteran denied delusions and hallucinations.  The consulting psychologist noted that the Veteran's medical records over the past year described a bright mood and affect.  

A medical record from September 2003 refers to the Veteran's mood and affect as bright and cheerful.  He denied any new problems or complaints and denied nightmares and flashbacks.  His sleep and appetite were "all right."  

In January 2004, the Veteran presented with no significant mental status changes.  He denied hallucinations and denied having many nightmares.  His mood and affect were bright.  However, the Veteran reported some sleep disturbance and hypervigilance relating to having broken tree branches on his roof.  
	
At a June 2004 medical examination, the Veteran was oriented to time, place, and person, and his judgment and insight, memory, and mood and affect were all assessed as normal.  In July 2004, the Veteran's affect was pleasant but slightly constricted.  He seemed sleepy and reported that he did not have much sleep the night before due to nightmares and restlessness.  He reported having bad dreams at least two to three times per week.  

In March 2005, the Veteran presented with no significant mental status changes.  He denied any new problems or complaints.  In September 2005, the Veteran presented with a bright mood and affect and denied any new problems or complaints.  No significant mental status changes were noted, however the Veteran reported that he was still having nightmares.  

In January 2006, the Veteran denied problems with sleeping or nightmares.  In May 2006, the Veteran presented with a bright mood and affect.  He said that he felt all right at the time.  In September 2006, at a medication management appointment, no new problems were noted.  

Psychiatric progress notes from August 2007 reflect a GAF score of 65 and note nightmares and flashbacks.  The Veteran's mood was described as bright and pleasant.  He was alert, oriented, cooperative, and in no acute physical or emotional distress.  The Veteran reported that his sleep was "all right," but he said that he had nightmares when he heard about a bridge collapsing in Minnesota.  He denied depression and suicidal or homicidal ideation.  His speech was coherent and goal directed with no evidence of psychosis.  

Progress notes from April 2008 reflect that the Veteran was alert, oriented, cooperative, and in no acute physical distress.  He denied depression, suicidal ideation, or homicidal ideation.  His speech was coherent and goal directed, but with some grandiose ideations.  The Veteran reported having nightmares and flashbacks, as well as a tendency for isolation.  

In December 2008, the Veteran was alert, oriented, and cooperative, and he appeared to be mentally stable.  The Veteran reported having occasional nightmares and flashbacks.  

The Veteran was provided a VA examination in December 2008.  The Veteran reported that he continued to have flashbacks and nightmares, noting that the nightmares occurred almost every night and the flashbacks got worse after a stressful day or watching too much television.  According to the Veteran, there had been no significant period of time without nightmares since his automobile accident during service.  The Veteran reported a fear of driving due to the occurrence of flashbacks and also stated that he isolates himself.  However, he was able to manage his fear and do basic outside work.  The Veteran was sleeping for two to three hours per night.  He denied any significant depression, mania or hypomania, psychosis, obsessive compulsive disorder, or panic disorder.  He was capable of managing his activities of daily living.  The Veteran was positive for avoidance tendencies and symptoms of increased arousal, such as difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  He was a difficult historian and somewhat circumstantial in his thought process.  

On the mental status examination, the Veteran was alert and oriented to time, place, and person.  He demonstrated no signs of inappropriate behavior and responded in a logical manner.  His speech patterns were normal and clear, he had no impairment of thought process or communication, and his thought process was goal-directed.  The Veteran denied delusions, hallucinations, suicidal or homicidal ideation, depression, and anxiety.  He showed good impulse control and no signs of obsessive or ritualistic behavior.  The impact of the Veteran's PTSD on his social functioning and daily activities included intermittent periods of inability to perform occupational tasks due to nightmares and flashbacks, but generally satisfactory functioning as to routine behavior, self-care, and normal conversation.  In addition, he experienced intermittent social dysfunction secondary to his symptoms.  However, the symptoms were not severe enough to interfere with occupational and social functioning.  The Veteran's GAF score was 65.  

The Veteran was provided another VA examination in January 2009.  At that time, the Veteran reported problems with social isolation, noting that he generally only left the house to shop for groceries or attend medical appointments.  He also attended a college class approximately once per week.  He mentioned feeling that others were out to cause him harm and at times, he would block his doors or tape them shut to keep others out.  The Veteran reported some problems with concentration.  He was working towards a master's degree in health care management and said that his problems with concentration prolonged his study time.  He also kept to himself at school and did not socialize with other students.  At times he avoided class due to anxiety and paranoid ideation.  The Veteran stated that he had no close friends and generally spent almost all of his time alone.  His impulse control was assessed as okay.  The Veteran reported suicidal ideation but he had not made a suicide attempt and denied any current intention to harm himself.  On the mental status examination, the Veteran was alert, oriented to time, place, and person, and cooperative.  His speech was normal and clear, but his thought process tended towards circumstantial.  Thought content was negative for hallucinations, suicidal ideation, or homicidal ideation.  The Veteran had a "real good" mood and a restricted range of affect.  No inappropriate behavior was displayed and his responses were logical in manner.  The Veteran had okay maintenance of personal hygiene and other basic activities of daily living.  He had short-term memory impairment, specifically difficulty maintaining his train of thought when talking with someone.  

The Veteran reported experiencing anxiety on a daily basis and mild depression on a regular basis.  His sleep varied widely, but he was generally unable to sleep more than two to four hours at a time, and he averaged four to six hours of sleep over a 24-hour day.  He said that worried thoughts interfered with the onset of sleep and that he was tired and socially isolated during the day.  The examiner concluded that the Veteran's social functioning was impacted by his PTSD symptoms, which included social isolation, depression, anxiety, paranoia, impoverished and/or lack of social relationships, and problems with memory and concentration.  His occupational functioning was impacted by problems getting along with supervisors and bosses and sometimes due to traumatic memories.  The examiner noted that a recent motor vehicle accident had increased the Veteran's traumatic memories of and nightmares about his automobile accident during service.  The examiner concluded that the Veteran's PTSD symptoms had increased since his last evaluation.  His GAF score was 55 based on depression, anxiety, paranoia, social isolation, distant and/or strained familial relationships, problems with concentration and memory, re-experiencing of trauma, hyperarousal, and avoidance of trauma-related stimuli.  

In an April 2009 psychiatric treatment note, the Veteran was reported to be in a bright and pleasant mood with congruent affect.  In October 2009, the Veteran was again in a bright and pleasant mood with no new problems or complaints.  He denied depression and suicidal ideation, as well as recent nightmares, flashbacks, and other PTSD stresses.   The Veteran appeared to be mentally stable.  

In January 2010, the Veteran was seen on a walk-in basis by his psychiatrist due to difficulties sleeping.  The Veteran stated that the earthquake in Haiti, among other things, had made him preoccupied.  He denied other problems and denied depression and suicidal or homicidal ideation.  

In February 2010, the Veteran was in a bright and pleasant mood.  He presented with no new problems or complaints and appeared mentally stable.  However, he stated that he still had occasional PTSD problems.  In May 2010, the Veteran was in a bright and pleasant mood.  He denied any problems.  The Veteran was alert, oriented, cooperative, and in no acute physical or emotional distress.  He denied any depression, suicidal or homicidal ideation, hallucinations, or delusions.  The Veteran denied nightmares.  His memory was assessed as fair, and his insight and judgment were assessed as poor.  In September 2010, the Veteran reported doing "okay."  He was sleeping well and his appetite was fine.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  The Veteran stated that he was mostly staying in his house because he did not feel comfortable going out and meeting people, as they might harm him.  He reported sometimes forgetting to take his medications.  The Veteran was alert and cooperative, his mood was "okay," and his affect was congruent, with a decreased range.  His speech was spontaneous, fluent, and of regular rate and volume.  His thought process was linear, logical, and goal directed.  Insight and judgment were intact and good.  The Veteran's GAF score was 60.  

The Veteran was provided a VA examination in June 2011.  He reported that his PTSD was getting worse.  For example, he stopped taking classes in person because he had difficulty going out in public and interacting with others.  He also reported becoming more estranged from his family.  The Veteran did not have friends.  He reported prevalent thoughts of suicide and several attempts over the past year.  He also reported experiencing stress related to the news.  He had significant anxiety when leaving his home.  In particular, he said that he did not like shopping or driving on the highway; he also tried to avoid people.  The Veteran was more isolated than he had been in the past and had more stress and anxiety symptoms than in the past.  He was having a harder time concentrating and focusing on tasks.  He displayed a cooperative but suspicious attitude towards the examiner.  His affect was appropriate and his mood was anxious.  The Veteran had a short attention span and was easily distracted.  He was not able to perform the Serial 7s test.  At several times during his interview with the examiner, the Veteran forgot what he was answering and would not be able to recall what they had been discussing.  

The Veteran was oriented to time, place, and person.  His thought processes were unremarkable and thought content included suicidal ideation and phobias.  The Veteran denied delusions.  The Veteran reported that he averaged two or three hours of sleep every night.  He had some nightmares, including ones where he woke up screaming or kicking.  He said that his sleep had gotten worse in the past year.  The Veteran displayed hypervigilance and reported having panic attacks both at home and in public.  The Veteran was positive for homicidal thinking, reporting that he sometimes felt that people were following him and that they may be attempting to harm him.  The Veteran stated that his mood oscillated depending on his interactions with others and how much sleep he had.  His motivation was adversely impaired.  In addition, his memory was mildly impaired.  

The examiner concluded that the Veteran's daily events were severely limited, as he would stay at home and not leave unless he needed to go to the store.  The Veteran also stated that his PTSD appeared to have become more severe over the past year and a half.  In addition, the Veteran's ability to maintain employment was limited by his PTSD, with the examiner noting that the Veteran could not be around others for long periods of time and that he had difficulty completing tasks.  The Veteran's GAF score was 45 based on suicidal ideation, anxiety, paranoia, social isolation, strained familial relationships, problems with concentration and memory, re-experiencing of trauma, hyperarousal, avoidance of trauma-related stimuli, affective change in mood related to stress when re-experiencing occurred, panic attacks, and a lack of meaningful interactions or activities.  The examiner found that all aspects of the Veteran's life were adversely affected by his PTSD.  In addition, the Veteran was found to have total occupational and social impairment due to PTSD signs and symptoms.  His GAF score was 45.

VA medical center records from June 2011 reflect that the Veteran's anxiety had increased, as he was running out of medication.  He reported having sporadic nightmares and flashbacks and avoiding going out of the house due to triggers and anxiety.  He denied suicidal ideation, homicidal ideation, delusions, and hallucinations.  The Veteran's mood was a little anxious and his affect was restricted.  His speech was clear with regular rate and tone, while his thought process was linear, with blockage of thoughts.  His insight and judgment were fair.  The Veteran's GAF score was 55.  

In September 2013, the Veteran endorsed continued isolation, irritability, and sleep disturbance.  He said that he was easily stressed out due to memory issues, which he felt had been getting worse.  The Veteran described his mood as "pretty good," but reported that he had periodic depression that would last several hours to several days.  He denied suicidal or homicidal ideation.  The Veteran reported avoiding family and social interactions.  He endorsed occasional nightmares and flashbacks, but said they had improved as a result of taking medication.  On mental status examination, the Veteran was calm, cooperative, and oriented to time, place, and person.  His mood was pretty good and his affect was congruent and euthymic.  Speech was of a regular rate and rhythm and his thought process was linear and goal oriented.  The Veteran denied hallucinations and delusions.  His insight and judgment were deemed fair.  The Veteran's GAF score was 55.  

Medical records from November 2013 reflect that the Veteran continued to have periodic anxiety and depressed mood, but nothing sustained or severe.  He tended to isolate and generally avoid interactions with others.  He described his mood as pretty good, but fluctuating.  The Veteran tended to ruminate on physical ailments and he reported ongoing difficulty with focus, concentration, and short-term memory, which contributed to his stress level.  He denied suicidal or homicidal ideation.  On mental status examination, the Veteran was oriented to time, place, and person, and he appeared calm, cooperative, and in no apparent distress.  His affect was congruent and euthymic, while his speech was of a normal rate and rhythm.  The Veteran's thought process was predominantly linear and goal oriented, but circumstantial at times.  He denied hallucinations and delusions.  His insight was deemed partial and judgment fair.  The Veteran's GAF score was 55.  

In April 2014, the Veteran reported feeling some anxiety when he was out on the street or otherwise out in public, however his mood was improved.  He stated that some recent news stories had been distressing him.  The Veteran's sleep was up and down and his concentration and memory remained poor.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, and symptoms of mania or psychosis.  On mental status examination, the Veteran was deemed alert and oriented to time, place, and person.  He had decreased short term memory, but his attention span and concentration appeared normal.  He was cooperative and calm, with speech of a regular rate and rhythm.  The Veteran's mood was okay/fair and his affect was mildly constricted.  His thought process was linear and no delusions or obsessions were noted.  The Veteran's insight and judgment were deemed good.  The Veteran's GAF score was 55.  

The Veteran submitted a private psychological report dated May 2014.  At that time, the Veteran reported symptoms including blackouts, recurring nightmares, flashbacks, dissociation and inability to maintain focus, isolation, and a general loss of interest in life.  He also reported multiple suicide attempts, with the most recent occurring in November 2013.  The examining psychologist observed that the Veteran appeared to ruminate a great deal and to manifest obsessional and paranoid behavior.  The Veteran was noticeably startled when the examiner opened the door to the waiting room; throughout the examination, the Veteran was tense and "on alert."  However, he seemed well oriented and there was no indication of bizarre behavior.  His short- and long-term memory was adequate.  The examiner noted that the Veteran's behavior was likely to alienate others; he seemed quite tense, anxious, and distressed.  The Veteran reported feeling insecure and inadequate when dealing with his problems and he showed meager capacity to experience pleasure in life.  The Veteran's GAF score was 50 and his prognosis was poor.  

The Veteran reported that since 1986, his longest period of employment had been for three months; he had very limited family relations; and he had numerous suicide attempts.  His MMPI 2 test results demonstrated significant obsessional thinking and rituals and significant depressed mood.  The examiner stated that the severity of the Veteran's symptoms clearly limited his ability to function in interpersonal/social and occupational endeavors.  He exhibited significant deficiencies in school, work, family relations, interpersonal relationships in general, anxiety, and mood.  The examiner concluded that the Veteran's symptoms appeared to qualify for a 70 percent disability rating.  In fact, the examiner stated that there was "good reason" to believe that the Veteran's symptoms dated to 1991 and that it was reasonable to believe that the Veteran had been 70 percent disabled and unemployable since 1986.  These conclusions were reached following an in-person examination and review of the Veteran's available psychological and medical history.  

Mental health treatment notes from November 2014 reflect that the Veteran's PTSD symptoms were stable.  In particular, the occurrence of nightmares had improved and he denied recent flashbacks.  He denied persistent low or irritable mood and denied crying spells.  The Veteran did report that his struggled with low motivation and low energy.  On mental status examination, the Veteran was reported to be calm and cooperative, pleasant, and in no apparent distress.  He was alert and oriented to time, place, and person.  His mood was fine and congruent and his affect euthymic.  Speech was of a regular rate and rhythm and his thought process was linear, logical, and goal oriented.  The Veteran denied hallucinations and delusions.  His insight and judgment were assessed as good.  

In January 2015, the Veteran reported that he had passive suicidal ideation around Christmas, but it had resolved and he denied suicidal ideation since that time.  His periods of low mood did not last more than one day at a time and were not very frequent.  The Veteran's energy level and mood were improved and his appetite was good.  He reported having trouble staying asleep due to pain.  He also reported difficulty with concentration and memory.  The Veteran continued to prefer isolating himself, as his PTSD symptoms became worse around others.  For example, he endorsed hypervigilance while around others.  He denied nightmares, flashbacks, suicidal or homicidal ideation, syncopal episodes, and manic or psychotic symptoms.  On mental status examination, the Veteran was reported to be calm and cooperative.  His mood was fine and his affect was restricted.  Speech was of a regular rate and rhythm and thought process was linear, logical, and goal oriented.  The Veteran denied hallucinations and delusions.  His insight was assessed as limited and his judgment as fair.  

In April 2015, mental health treatment notes reflect that the Veteran's mood was up and down, but he denied a sustained depressed or irritable mood.  The Veteran stated that he tried to stay isolated, but he was able to run errands and get groceries.  He had difficulty sleeping, reporting that he slept three to four hours at a time with medication.  The Veteran endorsed hypervigilance.  However, his PTSD symptoms were stable and he denied flashbacks, nightmares, suicidal or homicidal ideation, and manic or psychotic symptoms.  On mental status examination, the Veteran was reported to be calm and cooperative.  His mood was fine and his affect was restricted.  Speech was of a regular rate and rhythm and thought process was linear with redirection and tangential at times.  The Veteran denied hallucinations and delusions.  His insight was assessed as limited and his judgment as fair.  

In a June 2015 VA examination, the Veteran's PTSD symptoms included intrusive memories, hypervigilance, exaggerated startle response, and avoidance behaviors.  In addition, the Veteran experienced depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation.  The examiner concluded that the Veteran had total occupational and social impairment.  The Veteran reported having "a friend or two," but his friends did not stay around long.  He had contact every few months with his granddaughter and communication with a cousin.  According to the Veteran, he was unable to get along with employers most of the time, due to his sensitivity to the criticism of supervisors and authority.  He reported withdrawing from people when he got angry and said he had previously "gone off" on coworkers.  On mental status examination, the Veteran was alert and oriented to time, place, and person.  His mood was dysthymic and anxious, with congruent and appropriate affect.  His thinking was tangential and he was unable to clearly describe his history of symptoms.  The Veteran's insight and judgment were reported as fair to poor.  The Veteran endorsed paranoid ideation; for example, he believed that his phone was tapped and that the Earth contains alien beings.  No symptoms of mania were observed.  

The examiner concluded that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  These symptoms are chronic and severe and have impacted multiple areas of the Veteran's life over an extended period of time.  The Veteran referred to his mood as "up and down, crazy," noting that people irritate him and that he tries to stay away from them.  He also endorsed anhedonia and noted that he is over-motivated.  The Veteran described wanting to accomplish tasks, and being goal oriented, but said that he forgets about tasks after starting them.  The Veteran averaged four to five hours of sleep over a 24-hour period.  His back and knee pain contributed tremendously to the interference of his sleep.  In addition, the Veteran's bad dreams interrupted his sleep.  He reported more problems initiating sleep than maintaining sleep.  The Veteran had chronic suicidal ideation without intent to act on his thoughts.  His last suicide attempt was in December 2014, but he did not have a current plan or intent to act on his suicidal thoughts.  

At the hearing held in October 2015, the Veteran testified that he has nightmares nightly, of varying degrees of severity.  He also testified that he wakes up kicking and screaming or "just stressed out."  As a result, he does not get as much sleep as he should.  The Veteran stated that he experiences flashbacks especially when he is in a car, around crowds of people, or in some kind of hostile environment.  They usually occur when the Veteran goes for a drive.  As a result, the Veteran testified that he drives only once or twice per week.  He also has flashbacks while walking around his neighborhood.  The flashbacks occur multiple times daily, up to three or four times a day depending on the Veteran's activities.  For example, they occur more frequently when he is out of the house, but will occur only two or three times a day when he stays at home.  The flashbacks last anywhere from a few minutes to one or two hours.  They are also triggered by the television and by hearing noises at night.  

The Veteran also discussed avoiding certain activities due to the possibility of having a flashback.  For example, he said that if he wants to get something to eat, he might be paranoid or afraid to do so and ultimately will not take action.  The Veteran testified that he does not get more than two hours of sleep at a time.  As a result, he regularly has to sleep during the day because he does not get enough sleep at night.  The lack of sleep in turn affects the Veteran's ability to concentrate and he believes it has severely affected his memory.  From 1986 to 2011, the Veteran testified that he was having "a lot of that" in regards to nightmares, flashbacks, anxiety, and depression.  As to relationships with friends and family, the Veteran said that he lost the people he used to have, a long time ago, and that he does not even visit his sister or other relatives.  He does not communicate with or have a relationship with his son.  The Veteran spends a lot of his time at home alone, citing paranoia as a reason for not spending time with others.  Sometimes, he feels like he is going to be attacked or that he will attack someone.  In sum, the Veteran stated that he "just doesn't seem to trust anybody."  He also testified that he has difficulty keeping his house clean on a daily basis, sometimes due to a lack of energy.  The Veteran stated that he tries to leave his house only one time per week, when he has to go grocery shopping, and he tries to get everything done at once.  He said that "just having to go out and deal with people is a challenge for me."  

As to his work history, the Veteran reported that he worked mostly for temporary work agencies doing manual labor, such as digging ditches, working in construction and factories, cleaning, and unloading freight cars.  The Veteran stated that he was often sent home from temporary jobs when the employer saw that he was unable to do the work or get along with co-workers.  In addition, the temporary work agencies often did not send him out on jobs.  The Veteran testified that he has not worked since 1993 or 1994, and that his last job was at Ready Help.  
   
From April 1, 1987, to January 31, 1990, and From March 1, 1990, to November 6, 1996:

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that, during the periods from April 1, 1987 to January 31, 1990, and from March 1, 1990, to November 6, 1996, the Veteran's PTSD manifestations most closely approximate symptoms productive of definite impairment in the ability to establish or maintain effective and wholesome relationships with people, with symptoms resulting in such reduction in initiative, flexibility, and efficiency and reliability levels as to produce definite industrial impairment.  The evidence of record reflects that the Veteran's PTSD symptoms during these periods included blackouts, flashbacks, nightmares, paranoia, isolation, depression, and suicidal ideation.  The Veteran endorsed some paranoid delusions.  When he reported mood swings, they tended to be mild, and his depressed moods would often resolve.  There was no evidence of disordered thinking; in fact, the Veteran was often goal oriented.  The Veteran's sleep ranged from poor to good.  He attended group therapy during these periods, and at times was a constructive participant, though his participation varied widely.  However, the Veteran was noted to have difficulty establishing and maintaining relationships and he exhibited reduced initiative and reliability, in particular in group therapy sessions.  

In order to warrant a 50 percent disability rating under the former rating criteria, the evidence must show that the Veteran's ability to establish or maintain effective or favorable relationships was considerably impaired, with symptoms resulting in such reduction in reliability, flexibility, and efficiency levels as to produce considerable industrial impairment.  "Considerable," in this instance, is defined as a "rather large" degree of strength or intensity.  VAOPGCPREC 9-93.  The evidence of record in this case does not support such a finding for the periods from April 1, 1987, to January 31, 1990, and from March 1, 1990, to November 6, 1996.   

In terms of social impairment, although the Veteran exhibited difficulties as a result of his PTSD symptoms, in particularly a tendency towards isolating himself, he was nevertheless able to participate in his surroundings and engage with others.  In group therapy sessions, the Veteran's comments to other participants were occasionally inappropriate, but at other times, he was an engaged participant.  In Social Security documents from 1992, the Veteran was described as having moderate difficulty with social functioning.  In 1996, a VA examiner noted that the Veteran had maintained adequate social function, and his prognosis was deemed good.  The Veteran reported communicating with or visiting friends and family a few times per month.   

As to industrial impairment, the Veteran's SSA earnings statement reflects that he was able to work to some extent throughout these periods, making as much as $10,137.23 in earnings in 1988.  In addition, the Veteran expressed an interest in making plans for the future, and he was engaged in vocational rehabilitation counseling.  A Social Security assessment in 1992 described the Veteran as having moderate restrictions in his activities of daily living and in his ability to perform workplace activities, such as completing tasks and carrying out directions.  The same year, a psychologist found him incapable of keeping a work schedule with average performance demands.  However, the weight of the evidence does not reflect that the Veteran's psychoneurotic symptoms reduced his reliability, flexibility, and efficiency levels such that he had considerable social and industrial impairment.  The Veteran was able to work during these periods, albeit with some restrictions, and he was engaged in activities to improve his employment prospects.  Accordingly, an increased disability rating is not warranted under the former schedular criteria.  Thus, the Board concludes that the Veteran is entitled to a disability rating of no greater than 30 percent for the periods from April 1, 1987, through January 31, 1990, and from March 1, 1990, through November 6, 1996. 

The Board has also considered the Veteran's entitlement to 70 and 100 percent disability ratings under the former schedular criteria.  However, there is no evidence of record indicating that the Veteran's symptoms severely impaired his social or industrial functioning, as required for a 70 percent rating.  As mentioned, the Veteran was able to participate and engage in the world around him, whether in group therapy, with friends and family, or by working at temporary jobs.  The Veteran was not virtually isolated in the community, nor did he exhibit totally incapacitating psychoneurotic symptoms, as required for a 100 percent rating.  Moreover, the Veteran was not demonstrably unable to obtain or retain employment.  Thus, the evidence does not support entitlement to a rating of 70 or 100 percent during this period.  

Finally, the Board observes that although the Veteran exhibited acute PTSD symptomatology in February 1990, the Veteran has already been granted a temporary total disability rating for that month.  As explained above, during the periods before and after his total disability rating, the Veteran's PTSD manifestations most closely approximate symptoms productive of definite industrial impairment, but do not rise to the level of considerable, severe, or totally incapacitating impairment.  

From November 7, 1996, to June 10, 2011:

The revised rating criteria for psychiatric disabilities went into effect on November 7, 1996.  Under the revised regulations, the assignment of a 50 percent disability rating requires symptoms that result in occupational and social impairment with reduced reliability and productivity; the assignment of a 70 percent disability rating requires symptoms that result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and a 100 percent disability rating requires symptoms productive of total occupational and social impairment. 

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002); however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.   

However, the rating criteria in effect prior to November 7, 1996, are for consideration throughout the rating period on appeal.  As such, the Board will also consider whether the Veteran is entitled to a higher rating from November 7, 1996, to June 10, 2011, under the regulations in effect prior to, and from, November 7, 1996.  The rating criteria in effect prior to November 7, 1996, are set forth above.  

During this period, the Veteran's PTSD was characterized by an overall increase in the severity of symptoms such as social isolation, difficulties with memory and concentration, anxiety, and paranoia.  The Veteran also suffered from chronic sleep impairment throughout this period.  On more than one occasion, the Veteran credibly reported that he was experiencing PTSD symptoms, such as anxiety and nightmares, on a daily basis.  A psychological evaluation in November 1998 found the Veteran to be significantly below average as to attention span/rote memory, attention to environmental detail, and ability to learn new symbolic information.  The Veteran was tangential and circumstantial, and testing reflected significant anxiety and depression.  

At times during this period, such as from 2003 to 2008, the Veteran's PTSD symptoms appeared to be largely under control, as he often presented with a bright mood and affect and denied significant mental status changes.  Yet even during relatively stable phases, the Veteran continued to experience nightmares, anxiety, and hypervigilance.  In an April 2002 SSA questionnaire, the Veteran reported that one or more of his PTSD symptoms was problematic on a daily basis.  At that time, the Veteran exhibited increasingly isolated behavior, as he rarely left his home and was not associating with friends or family.  The Veteran's ability to carry out detailed instructions and perform other work-related tasks was deemed moderately limited.  He also had moderate limitation as to social functioning and in maintaining concentration, persistence, or pace in performing tasks.  

The Veteran's GAF scores during this period ranged from a high of 65 to a low of 50, reflecting mild to serious difficulty in social, occupational, or school functioning.  However, the Board observes that even when the Veteran scored as high as 65 on the GAF scale in December 2008, indicative of only mild difficulty, he was nevertheless experiencing severe sleep disturbances, such as sleeping only two to three hours per night and having nightmares almost every night.  In addition, the Veteran did not have meaningful interpersonal relationships during this time; in fact, he continued to isolate himself socially.     

Under the rating criteria in effect prior to November 7, 1996, the Veteran's PTSD manifestations most closely approximate severe impairment in the ability to establish and maintain effective or favorable relationships with people and symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  The evidence reflects that the Veteran rarely associated with friends and family; he did not socialize with other students in his academic courses; and he described feeling paranoid, untrusting, and fearful of others while he was out in public.  There is no evidence that the Veteran had any significant relationships with others.  Instead, he predominantly avoided interactions with people that he encountered.  Moreover, the Veteran's SSA earnings statement shows no earnings during this period, which indicates severe impairment in the ability to obtain or retain employment.  Although the Veteran was taking classes and participating in vocational rehabilitation, his additional PTSD symptoms, such as irritability, sleep disturbances, hypervigilance, paranoia, flashbacks, and frequent recurring nightmares, as well as anger, anxiety, and depression, were a severe hindrance to his employability.  For these reasons, from November 7, 1996, to June 10, 2011, the Board finds that the Veteran's PTSD manifestations most closely approximate symptoms productive of severe impairment in the ability to establish and maintain effective or favorable relationships with people and psychoneurotic symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  As such, the Veteran is entitled to a 70 percent disability rating under the rating criteria in effect prior to November 7, 1996.  

The record indicates that the Veteran has arguably met one of the criteria for a 70 percent rating under the revised criteria, as he was unable to establish and maintain effective relationships during most of this period.  However, there is no evidence of record indicating the Veteran had additional symptoms that caused occupational or social impairment equivalent to what would be caused by the symptoms listed for a 70 percent rating, such as obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Nor is there evidence of impaired impulse control with periods of violence or illogical speech or spatial disorientation due to the Veteran's PTSD symptomatology.  He also denied suicidal ideation throughout this period, and there is no evidence that the Veteran neglected his personal appearance or hygiene.

The Board has also considered the Veteran's entitlement to a 100 percent disability rating under both the former and revised criteria.  Under the former criteria, a 100 percent rating is for assignment when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; when there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities; or when the veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Although the Veteran was increasingly isolated during this period, his isolation was not total.  He was able to attend classes and do weekly errands, such as grocery shopping.  The Veteran also attended group therapy sessions during part of this period and he reported occasional activities with friends and acquaintances.  In addition, the Veteran's judgment and cognition were intact and his insight was mostly fair.  While the Veteran was often paranoid or fearful, there is no evidence gross repudiation of reality.   The September 2002 functional capacity assessment deemed the Veteran probably capable of adequate social function in a low demand setting, which indicates that he was not demonstrably unable to obtain or retain employment.  Moreover, the Veteran's continued coursework during this period and his vocational rehabilitation efforts reflected his desire to obtain employment.  Accordingly, the Veteran's PTSD manifestations during this period do not approximate symptoms that would entitle him to a 100 percent rating under the former criteria.       

In addition, the evidence does not reflect symptomatology indicative of total occupational and social impairment, as would be required for a 100 percent disability rating under the revised criteria.  There is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The record is absent evidence that there is a persistent danger of the Veteran hurting himself or others; a disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or an inability to perform activities of daily living.  The Veteran himself does not appear to endorse such pathology.  Thus, the Board finds that the Veteran is not entitled to an increased rating of 100 percent, under the revised criteria, for the period from November 7, 1996, to June 10, 2011.  


From June 11, 2011:  

After considering all of the objective medical and other credible evidence of record, and resolving any doubt in favor of the Veteran, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met from June 11, 2011, as the Veteran's psychiatric disability, to include PTSD, effectively resulted in total occupational and social impairment during this period, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The rating criteria in effect prior to November 7, 1996, are also for application during this period.  However, as the Board is granting the Veteran the maximum disability rating under the revised rating criteria, the former criteria need not be considered.    

Medical records from this period demonstrate that the Veteran is unable to establish and/or maintain effective relationships.  Notably, the Veteran has very little socialization with others, including family.  The evidence also shows that the Veteran regularly experiences impaired memory, irritability, hypervigilance, isolation, and anxiety due to his PTSD.  The Veteran has endorsed chronic suicidal thoughts and made multiple suicide attempts.  He has described an inability to finish projects after starting them.  In addition, the Veteran credibly testified that he experiences PTSD symptoms on a daily basis, particularly flashbacks and nightmares of varying severity.  The Board has also considered evidence from SSA which indicates that the Veteran is unable to work due to the overall effect of his PTSD symptoms.  The Veteran was deemed disabled for SSA purposes as of April 1, 2002, with back disorders listed as his primary diagnosis and anxiety-related disorders listed as his secondary diagnosis.  The Veteran's Social Security earnings statement, submitted in October 2015, shows that the Veteran's last reported earnings were $140.27 in 1993.  

It is significant that the Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent evaluation under Diagnostic Code 9411.  For example, there is little or no evidence in the record of gross impairment in thought processes or communication; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  However, it is apparent that the Veteran's chronic PTSD symptoms, especially his sleep difficulties, flashbacks, nightmares, paranoia, avoidance, anxiety, depression, social isolation, hypervigilance, and irritability, have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, the Board finds that a 100 percent evaluation is warranted for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

The Board notes that the Veteran, as a lay witness not shown to have specialized medical knowledge or expertise, is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Board concludes that the findings of record provided by medical professionals are more probative given the professionals' expertise in evaluating mental disorders.  In this case, the VA examiners in June 2011 and June 2015 found that the Veteran had total occupational and social impairment due to his PTSD signs and symptoms.  The June 2011 examiner noted that the Veteran experienced severe limitation of daily events and that all aspects of his life were adversely affected by PTSD, while the June 2015 examiner deemed the Veteran's PTSD symptoms chronic and severe, impacting multiple areas of his life over an extended period of time.    

The Board observes that the private psychologist who examined the Veteran in May 2014 found that he met the criteria for a 70 percent disability rating based on occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner did not explicitly address whether the Veteran exhibited total occupational and social impairment; however, he stated that the Veteran's incapacity was marked and his prognosis poor.  The examiner noted that since 1986, the Veteran's longest reported period of employment was for three months, and he experienced only very limited family relations over the same timeframe.  Importantly, the examiner did not rule out total social and occupational impairment; it appears that he considered only the criteria for a 70 percent disability rating and not the criteria for a 100 percent rating.  Moreover, as explained in Carpenter v. Brown, an examiner's classification of the level of psychiatric impairment should be considered, but it is not determinative of the percentage disability rating assigned.  8 Vet. App. 240, 242 (1995).  Thus, the Board assigns less probative value to the May 2014 opinion than to the June 2011 and June 2015 VA opinions.    

In view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the Veteran's disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, in view of the above, and resolving reasonable doubt in the Veteran's favor, the Board concludes that since the VA examination on June 11, 2011, the criteria for the assignment of a 100 percent rating for PTSD have been satisfied.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, most closely approximates symptoms productive of a 100 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly a 100 percent rating is warranted for the Veteran's service-connected psychiatric disability, to include PTSD, from June 11, 2011. 

Extra-schedular Consideration:

The Board has considered referral for extra-schedular consideration for all periods on appeal herein.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran does not claim that his disability is exceptional or unusual.  He is simply requesting a higher rating.  The rating criteria allow for a higher schedular disability rating, and, as detailed above, the Veteran's psychiatric disability, to include PTSD, was shown to be productive of the level of impairment described under the higher rating criteria for some of the periods on appeal.  

Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, with respect to any psychiatric symptom that was not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptoms.  Therefore, referral for extra-schedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Scars

The Veteran contends that he is entitled to a compensable initial rating for scars of the head, face, or neck, specifically, scars on his upper and lower lips.    

The Veteran is rated under Diagnostic Code 7800, which applies to burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck.  Under this Diagnostic Code, a 10 percent rating is warranted for one character of disfigurement.  A 30 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is for application when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  a scar of five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo-, or hyper-pigmented in an area exceeding six square inches (39 square centimeters); abnormal skin texture (irregular, atrophic, shiny, scaly, et cetera) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and indurated and inflexible skin in an area exceeding six square inches (39 square centimeters).  Id., Note (1). 

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are separately evaluated under the appropriate diagnostic code and 38 C.F.R. § 4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Id., Note (4). 

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Note (1) to Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area or areas of 144 square inches (929 square centimeters) or greater, warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Under Note (1) to Diagnostic Code 7802, a superficial scar is one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  Id., Note (3).  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, not considered in a rating provided under Diagnostic Codes 7800-7804, are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran had VA scar examinations in March 2009, June 2011, July 2012, and June 2015.  In March 2009, the Veteran reported that his scars of the upper and lower lip were the result of the automobile accident that occurred in 1970, during active duty.  He reported suffering lacerations to the upper and lower lip in the midline as a result of that accident.  The Veteran stated that he experiences intermittent upper lip swelling, discomfort when chewing certain types of food at the laceration sites, and food getting caught in his upper lip.  On examination, the examiner found the scars on the Veteran's lip "barely visible to inspection."  The exterior upper lip scar was vertical, almost exactly in the midline, and 1 centimeter in length.  The lower lip scar was horizontal, 1.2 centimeters, and somewhat irregular.  Neither scar was painful or tender to examination, nor was there adherence to the underlying tissue, although a small fibrous lump was present in the substance of both the upper and lower lip to palpation.  The texture of the skin was normal about both scars, and each was no more than 1 millimeter wide.  The scars were not unstable, not elevated or depressed, and no skin loss was noted.  The examiner described both scars as superficial, but with some thickening in the lip between the exterior and the buccal surfaces.  The scars were not deep, there was no inflammation or keloid formation, and they were very slightly hypo-pigmented.  There was no gross distortion or asymmetry about the face.  The scars were not of cosmetic proportion; in fact, they were too obscure to be seen on a color photograph.  The examiner found that there was no actual disfigurement or limitation due to either scar.  The examiner did note that there was a very slight scar and thickening about the frenulum of the upper lip, and a slight increase in the fornix between the upper lip and upper jaw.

In June 2011, the Veteran reported having no skin breakdown over the scar and no pain.  He complained of irregularity in his bite, bleeding from his gum line, and occasional swelling of his lips.  On examination, the examiner reported one scar with a length of 1.5 centimeters and a width of 1 centimeter.  The scar was not painful, showed no signs of skin breakdown, was superficial, had no inflammation, edema, or keloid formation, had no abnormal texture, and had no hypo- or hyper-pigmentation.  In addition, the scar showed no underlying soft tissue loss, the skin was not indurated or inflexible, the contour was not elevated or depressed, it did not adhere to underlying tissue, and there were no other disabling effects.  The examiner stated that the Veteran's head, face, or neck did not show gross distortion or asymmetry, and that the scar had no significant effect on the Veteran's occupation or his usual daily activities.  The examiner explained that the Veteran's lower lip scar was barely visible and could only be seen on very close examination, and that there was no visible upper lip scarring.  Internal/intraoral scarring of the lips was not noted.  The examiner also stated that the Veteran's reported intermittent swelling of the lips was unrelated to his upper and lower lip scars.  

In July 2012, the VA examiner found that neither the upper nor lower lip scars were painful, unstable, or due to burns.  The Veteran's upper lip scar was measured as 1.5 centimeters long and 0.1 centimeters wide; his lower lip scar was measured as 1 centimeter long and 0.2 centimeters wide.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue as to either scar.  In addition, there was no abnormal pigmentation or texture of the head, face, or neck.  The examiner found no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  In addition, the examiner stated that the Veteran had no functional limitation due to the scars and that they did not impact his ability to work.  The examiner also stated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scars.         

On examination in June 2015, the examiner explained that although the Veteran reported scars inside his lips/gums, the scars were no longer visible, and there were no other scars visible on his face, lips, or skin.  Although the examiner was aware of the Veteran's medical history as to scars on his upper and lower lips, she found that the scars were no longer visible or measurable.  Accordingly, the examiner concluded that the Veteran had no disfigurement of the head, face, or neck resulting in limitation of function and that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any scar, nor any disfigurement of the head, face, or neck.  Further, the examiner concluded that the scars did not impact the Veteran's ability to work, noting that the scars alone would not prevent the Veteran from securing or following substantially gainful employment, as the Veteran did not have visible residual scars or deformity that would prevent him from clearly communicating and being understood.  

At the hearing held in October 2015, the Veteran testified that the scars on his upper and lower lips swell, get tender, and are painful from time to time.  The Veteran reported that the scars get irritated easily and that the pain comes and goes, depending on what he is eating.  He noted that the scars are particularly irritated by food, which tends to get trapped in them.  In his December 2014 VA Form 9, the Veteran stated that the scars on the inside of his lip are "painful at times and annoying when they are swollen and . . . cause interference with my bridge and are a constant source of irritation during my daily routine such as eating and drinking."  In his December 2013 notice of disagreement, the Veteran stated that "there is visible and palpable tissue loss at gums."  The Veteran also asserted that the VA examiners did not consider all relevant issues.

The Board acknowledges the Veteran's reported symptoms as to his service-connected scars of the head, face, or neck.  The Veteran, as a lay witness not shown to have specialized medical knowledge or expertise, is competent to report on his symptoms, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. at 469.  However, the Veteran is not competent to opine as to the medical characteristics of his scars, such as skin breakdown, superficiality, inflammation, edema, keloid formation, abnormal texture, soft tissue loss, contour, induration, inflexibility, adherence to underlying tissues, or hypo- and hyper-pigmentation.  Thus, the Board gives greater probative weight to the competent medical opinions of the four different VA examiners who examined the Veteran's scars over a six-year period.  These examiners described the scars as either barely visible or not at all visible.  None of the examiners found there to be any actual disfigurement or limitation due to the scars.  The July 2012 examiner specifically considered the Veteran's complaint of intermittent swelling of the lips and concluded that this symptom was unrelated to his upper and lower lip scars.  Finally, the Board finds that each of the four VA scar examinations was adequate, as the examiners considered the Veteran's prior medical history and his lay statements regarding the disability; described the disability in sufficient detail; and provided clear conclusions based on supporting data, with reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. § 3.159(c)(4).  

Based on the competent findings of the VA examiners, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected scars of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent rating is warranted for one characteristic of disfigurement.  However, neither the Veteran's upper nor lower lip scar meets the criteria for disfigurement under Diagnostic Code 7800, Note (1).  At their largest measurements, the Veteran's upper lip scar was 1.5 centimeters long and 0.1 centimeters wide, while the Veteran's lower lip scar was 1.2 centimeters long and 0.2 centimeters wide.  To qualify as a disfigurement under 38 C.F.R. § 4.118, the scar must be 13 centimeters or more in length or 0.6 centimeters wide at its widest part.  Neither of the Veteran's scars meets these criteria.  Moreover, there is no evidence that the surface contours of the scars are elevated or depressed on palpation; adherent to underlying tissue; hypo- or hyper-pigmented; have abnormal skin texture; have underlying soft tissue missing; or are indurated and inflexible.  Accordingly, the Veteran is not entitled to a compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7800.   

The Board has also considered whether the Veteran's service-connected scars of the head, face, or neck warrant a higher disability rating under an alternative diagnostic code.  However, Diagnostic Codes 7801 and 7802 are not for application, as they apply to scars not of the head, face, or neck.  Diagnostic Code 7804 applies to unstable or painful scars, with an unstable scar defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  In this case, there is no evidence that the scars are unstable.  In addition, there was no finding in any VA examination that either scar is painful.  Although the Veteran provided competent and credible testimony that the scars could be painful at times, the Board concludes that the weight of the evidence, specifically the four VA scar examinations, warrants a finding that the scars are not painful.  Finally, Diagnostic Code 7805 does not apply as the disabling effects of the Veteran's scars have been considered under Diagnostic Codes 7800-7804.  Thus, a higher rating is not warranted under an alternative diagnostic code.

TDIU

The above "Summary of the Evidence" is incorporated herein by reference.  However, the Board will provide a discussion below of evidence particularly relevant to the issue of entitlement to a TDIU.

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In a claim for a TDIU, applicable regulations place responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran first raised the issue of entitlement to a TDIU in the VA Form 9 received on November 17, 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for a TDIU due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  The Veteran's VA Form 21-8940, formalizing his TDIU claim, was received by VA on August 10, 2015.  In this case, the Veteran contends that his service-connected disability prevents him from securing or following a substantially gainful occupation.  As to the period on appeal from November 17, 2007, one year prior to the date of the Veteran's claim for a TDIU, service connection has been in effect for a psychiatric disability, to include PTSD, rated at 50 percent disabling prior to June 11, 2011, and at 100 percent disabling from June 11, 2011; lumbosacral strain, rated as 20 percent disabling; and scars of the head, face, or neck, rated as noncompensable.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that the effective date rules for increased compensation apply to a TDIU claim); 38 C.F.R. § 3.400(o)(2).  From June 11, 2011, the Veteran's combined rating was 100 percent.  38 C.F.R. § 3.25.  Thus, he meets the minimum schedular requirements under 38 C.F.R. § 4.16(a) for a TDIU during this period.  However, the evidence must still show that the Veteran was unable to pursue a substantially gainful occupation due to his service-connected disabilities.

On his TDIU application (VA Form 21-8940), received in August 2015, the Veteran indicated that he has a four-year college education and that he took continuing education courses from 2004 through 2014.  The Veteran stated that he last worked in 1994 as a laborer at Ready Help, Inc.  The Veteran asserts that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  At the October 2015 hearing, the Veteran testified that his college degree is in health information management and that he obtained a master's degree online in information technology in 2013.  However, the Veteran has never worked in his area of study; he has only worked at temporary jobs as a laborer.  The Veteran stated that he encountered difficulty in keeping temporary jobs when he had them, as he would often get sent home when the employers saw that he was unable to do the work, could not get along with co-workers, did not move fast enough, or did not otherwise perform the assigned tasks.  The Veteran also testified that his service-connected lumbosacral strain prevents him from doing strenuous work, as his back pain often keeps him awake at night or wakes him up, and once it starts aching, it just intensifies.  In October 2015, the Veteran submitted his SSA earnings statement, which shows no earnings since 1993.

The clinical evidence of record also reflects that the Veteran is unable to secure or follow a substantially gainful occupation.  The VA examiner in June 2011 stated that the Veteran's ability to maintain employment was limited by his PTSD, as he had difficulty completing tasks and could not be around others for long periods of time.  At that time, the Veteran was found to have total occupational and social impairment due to PTSD.  In addition, the Veteran has stated that being in public increases his anxiety and sometimes triggers PTSD flashbacks.  In May 2014, the private psychologist opined that the severity of the Veteran's symptoms clearly limited his ability to function in occupational endeavors.  On VA examination in June 2015, it was again determined that the Veteran has total occupational and social impairment due to PTSD.  At that time, the Veteran stated that he has difficulty getting along with others, such as employers and co-workers, and that he has trouble completing tasks once they are started.  The Veteran also testified that "just having to go out [of the house] and deal with people is a challenge for me."

In sum, there is ample evidence that the Veteran is unable to secure or follow a substantially gainful occupation.  Clinical records, including the opinions of VA examiners, show that the Veteran has total occupational impairment.  His PTSD symptoms, as described in detail herein, prevent him from taking the necessary steps to obtain employment.  In addition, symptoms such as difficulty working with others and difficulty completing tasks make it challenging for the Veteran to maintain gainful employment.  Thus, in this case, applying the doctrine of reasonable doubt, the Board finds that the evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, from June 11, 2011.  


ORDER

Entitlement to a staged initial disability rating in excess of 30 percent for a psychiatric disability, to include PTSD, from April 1, 1987, through January 31, 1990, and from March 1, 1990, through November 6, 1996, is denied.

Entitlement to a staged initial disability rating of no greater than 70 percent for a psychiatric disability, to include PTSD, from November 7, 1996, through June 10, 2011, is granted.

Entitlement to a staged initial disability rating of 100 percent for a psychiatric disability, to include PTSD, from June 11, 2011, is granted.

Entitlement to a compensable initial disability rating for scars of the head, face, or neck, is denied.

Entitlement to a TDIU based upon individual unemployability due to service-connected disabilities, from June 11, 2011, is granted.


REMAND

For the period on appeal from November 17, 2007, one year prior to the date of the Veteran's claim for a TDIU, to June 10, 2011, service connection was in effect for a psychiatric disability, to include PTSD, rated at 50 percent disabling; lumbosacral strain, rated at 20 percent disabling; and scars of the head, face, or neck, rated as noncompensable.  The Veteran's combined rating was 60 percent.  See 38 C.F.R. § 4.25, Table 1.  For this period, the Veteran did not have a single disability rated at 60 percent or higher, nor did he have a combined rating of 70 percent or higher.  Thus, the schedular percentage requirements were not met for this period.  See 38 C.F.R. § 4.16(a).    

However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extraschedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Board does not have the authority to assign an extraschedular TDIU in the first instance; where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board may only refer the claim to the Director, Compensation Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

In this case, the record demonstrates that the Veteran was last employed in 1994.  Medical records reflect that during the period from 2007 through 2011, the Veteran's PTSD symptoms included disturbed sleep, social isolation, paranoia, anxiety, irritability, outbursts of anger, problems with memory, and difficulty concentrating.  Notably, the January 2009 VA examiner stated that the Veteran's occupational functioning was impacted by his difficulties getting along with others and by his traumatic memories.  In May 2014, a private psychologist opined that the Veteran had arguably been unemployable since 1986.        

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand is warranted.

Finally, the Board notes that in March 2015, the Veteran was provided a notice letter that informed him of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extra-schedular TDIU under 38 C.F.R. § 4.16(b).  The letter indicated that to establish a TDIU on an extra-schedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the AOJ should send to the Veteran and his representative another notice letter that explains how to establish a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim, prior to June 11, 2011, to the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted. 

Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

2.  Furnish the Veteran and his representative a notification letter explaining the criteria for establishing a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 

3.  With consideration of the disability for which an increased rating has been granted above, and after completing any development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


